NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0434-21

IN THE MATTER OF LINDEN
BOARD OF EDUCATION,

          Petitioner-Appellant,

v.

LINDEN EDUCATION
ASSOCIATION,

     Respondent-Respondent.
____________________________

                   Argued October 4, 2022 – Decided October 13, 2022

                   Before Judges Geiger and Susswein.

                   On appeal from the New Jersey Public Employment
                   Relations Commission, PERC No. 2021-29.

                   Jorge R. De Armas argued the cause for appellant
                   (Scarinci Hollenbeck, LLC, attorneys; Robert E. Levy
                   and Nathanya Simon, of counsel and on the briefs;
                   Jorge R. De Armas, on the briefs).

                   William P. Hannan argued the cause for respondent
                   Linden Education Association (Oxfeld Cohen, PC,
                   attorneys; William P. Hannan, of counsel and on the
                   brief).
              Frank C. Kanther, Deputy General Counsel, argued the
              cause for respondent New Jersey Public Employment
              Relations Commission (Frank C. Kanther, on the brief).

PER CURIAM

        Petitioner Linden Board of Education (Board) appeals from a final

decision of the Public Employment Relations Commission (PERC) denying the

Board's scope of negotiation petition that sought to restrain binding arbitration

of a grievance filed by respondent Linden Education Association (Association)

contesting the reduction of certain teaching staff members' salaries when they

were transferred from 12-month to 10-month positions for the 2020-2021 school

year. PERC found the Board had a managerial prerogative and statutory right

to leave positions unfilled for educational or budgetary reasons and to reassign

teaching staff to positions of need. Based on our review of the record and

applicable legal principles, we affirm.

        We take the following facts from the record. M.P. and R.M.1 (collectively

grievants) were teaching staff members employed by the Board in 12-month

positions. The terms and conditions of their employment were governed by a

collective negotiations agreement (CNA). In July 2020, the Board eliminated



1
    The affected employees are referred to by initials in the record.
                                                                           A-0434-21
                                          2
grievants' positions for the 2020-2021 school year and reassigned them to 10-

month teaching positions. The reassignments placed grievants on the CNA's

salary guide for 10-month teachers, resulting in a reduction in compensation

compared to their former 12-month positions.

      The Association filed a grievance that asserted that the Board violated

Article XV of the CNA by reducing grievants' salaries when they were

involuntarily transferred by the Board from 12-month to 10-month positions for

the 2020-2021 school year. As a remedy, the Association sought that grievants'

salaries be maintained at their 12-month salary level "until such time that the

10-month salary guide catches up to their 12-month compensation." 2

      The Board denied the grievance at every step. On December 22, 2020,

the Association filed a request for binding arbitration. In response, on January

20, 2021, the Board filed a scope of negotiations petition to restrain binding

arbitration of the grievance.

      The Board asserted that because it had a non-negotiable managerial

prerogative pursuant to N.J.S.A. 18A:28-9 to abolish positions for reasons of

economy or other good cause, its decision to eliminate grievants' 12-month


2
   PERC noted that the parties referred to this type of temporary compensation
freeze as "redlining salaries," whereas PERC has typically referred to this
practice as "red-circling" salaries.
                                                                          A-0434-21
                                       3
positions and reassign them to 10-month positions at a reduced salary was not

arbitrable. The Board argued that grievants' prior positions, Instructional Coach

and Site Coordinator, were eliminated for the 2020-2021 school year due to

reduced state aid and increased costs associated with COVID-19 measures, and

that grievants were needed to fill vacancies in essential teaching positions. The

Board maintained that when grievants were transferred from eliminated 12-

month positions to 10-month positions, the resulting loss of compensation is not

arbitrable because the dominant concern was the Board's managerial prerogative

to determine educational policy. The Board also contended that any alleged

violations of tenured teachers' salaries should be heard by the Commissioner of

Education.

      The Association asserted the grievance is arbitrable because it only

contests the reduction in salaries caused by the transfers, not the Board's

authority to transfer grievants or to leave the 12-month positions unfilled. The

Association maintained that the sole remedy sought – red-circling grievants'

salaries to avoid a reduction in compensation – does not interfere with the

Board's prerogative to transfer grievants to the 10-month positions.         The

Association also contended that the 12-month positions were left unfilled, not

eliminated.


                                                                           A-0434-21
                                       4
PERC made the following pertinent findings:

           The Association represents a broad-based unit of
     Board employees including certificated instructional
     and educational services positions, technology
     technicians, secretarial and clerical employees,
     paraprofessionals and school aids, hall monitors,
     attendance officers, and crisis intervention aids. The
     Board and Association are parties to a CNA in effect
     from July 1, 2018 through June 30, 2021. The grievance
     procedure ends in binding arbitration.

     Article XV, paragraph C. of the CNA, entitled
     "Discipline," provides:

           No employee shall be disciplined,
           reprimanded, reduced in rank or
           compensation or deprived of any
           professional advantage without just cause.
           Any such action asserted by the Board, or
           any agent or representative thereof, shall
           be subject to the grievance procedure
           herein set forth.

     For the 2019-2020 school year, M.P. was appointed to
     the 12- month position of Instructional Coach. For the
     2019-2020 school year, R.M. was appointed to the 12-
     month position of Site Coordinator (21st Century
     Grant). On July 30, 2020, the Board eliminated the 12-
     month Instructional Coach and Site Coordinator (21st
     Century Grant) positions for the 2020-2021 school
     year. The Board reassigned M.P. and R.M. back to 10-
     month teaching positions for the 2020-2021 school
     year. M.P. was reassigned to Teacher of Biology and
     R.M. was reassigned to Teacher of English. These
     reassignments placed M.P. and R.M. on the CNA's
     salary guide for 10-month teachers, which resulted in a


                                                               A-0434-21
                               5
loss of compensation compared to their 12-month
positions.

       [Linden Superintendent Dr. Marnie] Hazleton
certifies that the 12-month positions were eliminated
for reasons of economy and efficiency, including cuts
in state aid, the need to utilize funds for COVID-19
reopening compliance, and the need to staff classes
with appropriately certified teachers to directly instruct
students. She certifies that the Board had to reallocate
funds to purchase PPE and other supplies for the
District's COVID-19 reopening plans.            Hazelton
certifies that due to the Families First Coronavirus
Response Act (FFCRA), employees were entitled to
additional paid sick leave and child care leave, which
resulted in a shortage of available teaching staff for in-
person instruction.      Hazelton certifies that after
discussing staffing needs with the Director of Human
Resources, the Board decided to eliminate M.P.'s 12-
month Instructional Coach position and R.M.'s 12-
month Site Coordinator position and reassign them to
vacant 10-month teaching positions for which they held
teaching certificates and tenure.

      On July 28, 2020, the Board's former Director of
Human Resources provided a statement to M.P. and
R.M. explaining that the reason for the involuntary
transfer was to avoid a Reduction in Force and loss of
jobs by moving teaching staff members serving in
support positions back to essential teaching positions.
Hazelton certifies that when teaching staff are
reassigned from 12-month to 10-month positions, they
do not retain the salary of their prior positions but are
compensated based on the negotiated 10-month salary
guide.




                                                             A-0434-21
                            6
      PERC noted that its jurisdiction is narrow. Following the Supreme Court's

holding in Ridgefield Park Educ. Ass'n v. Ridgefield Park Bd. of Educ., 78 N.J.

144, 154-55 (1978), PERC explained that in determining whether the subject

matter in dispute was within the scope of collective negotiations and the scope

of the arbitration clause of the CNA, it "[does] not consider the merits of the

grievance or any contractual defenses the employer may have." PERC then set

forth the standards adopted in Local 195, IFPTE v. State, 88 N.J. 393, 404-05

(1982), for determining whether a subject is mandatorily negotiable:

            [A] subject is negotiable between public employers and
            employees when (1) the item intimately and directly
            affects the work and welfare of public employees; (2)
            the subject has not been fully or partially preempted by
            statute or regulation; and (3) a negotiated agreement
            would not significantly interfere with the determination
            of governmental policy. To decide whether a negotiated
            agreement would significantly interfere with the
            determination of governmental policy, it is necessary to
            balance the interests of the public employees and the
            public employer. When the dominant concern is the
            government's managerial prerogative to determine
            policy, a subject may not be included in collective
            negotiations even though it may intimately affect
            employees' working conditions.

      PERC rejected the Association's distinction between leaving positions

unfilled versus eliminating them. It noted that the Commissioner of Education

had previously found "that a school board's decision to leave a position unfilled


                                                                           A-0434-21
                                       7
is equivalent to abolishing the position." PERC explained that "[t]he Board has

a statutory right and managerial prerogative to abolish positions and reduce its

staff for organizational and budgetary reasons pursuant to N.J.S.A. 18A:28-9."

PERC recognized that "[t]he Board has a non-negotiable 'managerial duty to

deploy personnel in the manner which it considers most likely to promote the

overall goal of providing all students with a thorough and efficient education.'"

(quoting Ridgefield Park, 78 N.J. at 156). PERC noted, however, that "a public

employer ordinarily has a duty to negotiate before reducing its employees' work

hours and compensation."

      In balancing educational policy goals and negotiated terms and conditions

of employment, PERC relied upon Bd. of Educ. of Woodstown-Pilesgrove Reg'l

Sch. Dist. v. Woodstown-Pilesgove Reg'l Educ. Ass'n, in which the Court stated

"[i]t is only when the result of bargaining may significantly or substantially

encroach upon the management prerogative that the duty to bargain must give

way to the more pervasive need of educational policy decisions." 81 N.J. 582,

593 (1980). Because the Association did not challenge the Board's prerogative

to leave grievants' former positions unfilled or to transfer them to teaching

positions it needed to fill, PERC found there was "no[] interference with the

Board's managerial prerogative to determine educational policy by eliminating


                                                                           A-0434-21
                                       8
positions and transferring staff to positions of need." PERC also found there

was "no[] significant interference with the Board's right pursuant to N.J.S.A.

18A:28-9 to eliminate positions for reasons of economy because the grievants

do not seek to continue to advance in salary based on the 12-month salary guides

for their previous positions." "Under these narrow circumstances," PERC found

that the Association's claim that the CNA had been violated due to grievants'

reduction in compensation was "legally arbitrable and severable from the

Board's managerial prerogative to eliminate positions for educational or

budgetary reasons."   Accordingly, PERC denied the Board's application to

restrain binding arbitration. This appeal followed.

      The Board raises the following points for our consideration:

            POINT I

            THE COMMISSION'S DETERMINATION AS A
            MATTER    OF    LAW    UNREASONABLY
            ENCROACHES ON THE BOARD'S MANAGERIAL
            PREROGATIVES TO REASSIGN TEACHERS TO
            POSITIONS WITH NEGOTIATED SALARY
            GUIDES WHEN THEIR FORMER POSITIONS ARE
            ELIMINATED.

                  A. The Commission Correctly Recognized the
                  Board's Managerial Prerogative to Institute a
                  Reduction in Force.

                  B. The Commission However Erroneously
                  Concluded that the Teacher[s] Have a Vested

                                                                          A-0434-21
                                       9
     Compensation Right to Compensation that
     Outweighs the Board's Managerial Prerogative.

     C. The Elimination of the Teachers' Former
     Positions and Subsequent Reassignment to 10-
     Month Position with Negotiated 10-Month Salary
     Guides is Beyond the Scope of Negotiations.

POINT II

THE COMMISSION[] PROVIDES NO BASIS FOR
ITS   CLEAR   DEPARTURE   FROM    PAST
APPLICABLE JUDICIAL AND COMMISSION
PRECEDENT THAT HOLDS THAT IMPACTS ON
COMPENSATION FROM A RIF RESULTING IN
THE ELIMINATION OF A POSITION ARE NOT
SUBJECT TO NEGOTIATION.

     A. Applicable Precedent Requires Arbitration to
     be Restrained.

     B. As the Commission Determined that the
     Teachers' Former Positions Were Eliminated or
     "Abolished," the Commission Was Required to
     Restrain Arbitration as the Association
     Conceded.

     C. The Commission may not Decline to Restrain
     Arbitration Based on its Interpretation of the
     School Laws.

POINT III

AS THE COMMISSION IS WITHOUT AUTHORITY
TO ENFORCE THE SCHOOL LAWS, ITS
DETERMINATION MUST BE REVERSED, AND
ARBITRATION RESTRAINED.


                                                       A-0434-21
                       10
            POINT IV

            THE COMMISSION'S PROPOSED REMEDY
            IMPROPERLY INVITES AN ARBITRATOR TO
            VIOLATE THE TERMS OF THE CNA'S SALARY
            GUIDES.

      We affirm substantially for the reasons expressed by PERC in its thorough

and well-reasoned final decision. We add the following brief comments.

      Our role in reviewing the decision of an administrative agency is limited.

Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 9

(2009). We will not disturb the determination of an administrative agency

absent a clear showing that it was arbitrary, capricious, or unreasonable. Id. at

10; State v. Pro. Ass'n of N.J. Dep't of Educ., 64 N.J. 231, 258-59 (1974). This

standard of review applies to appeals from PERC's negotiability determinations.

See e.g., Hunterdon Cnty. Bd. of Chosen Freeholders and Commc'ns Workers

of Am., 116 N.J. 322, 329-31 (1989); In re Belleville Educ. Ass'n, 455 N.J.

Super. 387, 400 (App. Div. 2018); Twp. of Franklin Twp. v. Franklin Twp. PBA

Local 154, 424 N.J. Super. 369, 377-78 (App. Div. 2012).

            In determining whether an agency action is arbitrary,
            capricious, or unreasonable, a reviewing court must
            examine: (1) [w]hether the agency's action violates
            express or implied legislative policies, that is, did the
            agency follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in applying

                                                                           A-0434-21
                                      11
            the legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not reasonably
            have been made on a showing of the relevant factors.

            [Blanchard v. N.J. Dep't of Corr., 461 N.J. Super. 231,
            238 (App. Div. 2019) (quoting In re Carter, 191 N.J.
            474, 482 (2007))].

      Substantial evidence has been defined as "evidence furnishing a

reasonable basis for [an] agency's action.'" Figueroa v. N.J. Dep't of Corr., 414

N.J. Super. 186, 192 (App. Div. 2010) (quoting McGowan v. N.J. State Parole

Bd., 347 N.J. Super. 544, 562 (2002)).

      "Decisions of administrative agencies carry with them a presumption of

reasonableness." Id. at 191. "Even if a court may have reached a different result

had it been the initial decision maker, it may not simply 'substitute its own

judgment for the agency's.'" Circus Liquors, 199 N.J. at 10 (quoting Carter, 191

N.J. at 483). Reviewing courts "must be mindful of, and deferential to, the

agency's 'expertise and superior knowledge of a particular field.'" Ibid. (quoting

Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)).

      The Employer-Employee Relations Act, N.J.S.A. 34:13A-1 to -64,

requires public employers and majority representatives to negotiate the terms

and conditions of employment. N.J.S.A. 34:13A-5.3. Mandatorily negotiable

subjects are arbitrable. Old Bridge Twp. Bd. of Educ. v. Old Bridge Twp. Educ.


                                                                            A-0434-21
                                       12
Ass'n, 98 N.J. 523, 527-28 (1985).       "The 'prime examples' of mandatorily

negotiable terms and conditions of employment under New Jersey case law 'are

rates of pay and working hours.'" Robbinsville Twp. Bd. of Educ. v. Washington

Twp. Educ. Ass'n, 227 N.J. 192, 199 (2016) (quoting Local 195, 88 N.J. at 403).

      PERC has been granted "broad authority and wide discretion in a highly

specialized area of public life," and has been entrusted with deciding scope of

negotiations petitions due to its ability "to use expertise and knowledge of

circumstances and dynamics that are typical or unique to the realm of employer-

employee relations in the public sector." Hunterdon Cnty., 116 N.J. at 328. To

that end, PERC has primary jurisdiction to determine whether the subject matter

of a "dispute is within the scope of collective negotiations." N.J.S.A. 34:13A-

5.4(d); Ridgefield Park, 78 N.J. at 154. "[A]lthough N.J.S.A. 18A:28-9 reposes

the substantive managerial decision of when to effect a layoff in the Board, the

statute does not automatically preempt all negotiation surrounding that

decision." Old Bridge, 98 N.J. at 529.

      "The burden of demonstrating that the agency's action was arbitrary,

capricious or unreasonable rests upon the [party] challenging the administrative

action." In re Arenas, 385 N.J. Super. 440, 443-44 (App. Div. 2006). The Board

has not satisfied that burden. The record amply supports PERC's findings of


                                                                          A-0434-21
                                      13
fact. Its conclusions are consonant with applicable legislative policies and

precedential case law. The denial of the Board's application to restrain binding

arbitration was not arbitrary, capricious, or unreasonable.

      Affirmed.




                                                                          A-0434-21
                                      14